 In the Matter of METAC. BOUTIN, DOING BUSINESS AS CRANE CREEKLUMBER COMPANYandLUMBER AND SAWMILL WORKERS LOCALUNIONNo.76, INTERNATIONAL WOODWORKERS OF AMERICACase No. C-572-Decided June 6, 1939Lumber and Logging Industry-Settlement:stipulation providing for com-pliance with the Act, including cessation of unfair labor practices, reinstatementof seven employees with back pay in specified amounts, back pay for oneemployee in specified amount, back pay for three additional employees in anamount equal to that which they would have earned as wages from date ofdischarge to date of obtaining regular and substantially equivalent employmentelsewhere-Order: entered onstipulation-Complaint:dismissed as to dis-charges of four persons.Mr. Jonathan H. RowellandMr. John T. McTernan,for theBoard.Williamson ctiWallace,byMr.W. R. Wallace,of San Francisco,Calif., for the respondent.Mr. Lee Willard,of Klamath Falls, Oreg., for the Union.Mr. A. G. Koplow,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges duly filed by Lumber and Sawmill Workers LocalUnion No. 76, International Woodworkers of America,l herein calledtheUnion, the National Labor Relations Board, herein called theBoard, by Alice M. Rosseter, Regional Director for the TwentiethRegion (San Francisco, California), issued its complaint dated Oc-tober 6, 1937, against Meta C. Boutin, doing business as Crane CreekLumber Company, Willow Ranch, Modoc County, California, hereincalled the respondent, alleging that the respondent had engaged inand was engaging in unfair labor practices affecting commerce,within the meaning of Section 8 (1) and (3) and Section 2 (6) and(7) of the National Labor Relations Act, 49 Stat. 449, herein calledI The Union and the respondent were incorrectly designated in certain formal papersin the case.Correction was made in the amended complaint.13 N. L. R. B., No. 15.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act.A copy of the complaint, accompanied by notice of hearing,was duly served upon the respondent and the Union.Concerning the unfair labor practices, the complaint alleged, insubstance, that the respondent on or about June 1, 1937, dischargedAgnes Frood,2 Echo Haines, Claude Nickerson, George Setlock, A. C.Sears, C. A. Lovelady, Bill Beckham, Perry Hawkins, Ray Hawkins,Jim Plumbe, Esther Atkinson, Jerry Rose, H. Tuxhorn, Phil Backus,and Donald Buck, and on or about June 15, 1937, discharged JackJenkins, and thereafter refused to reemploy said persons, for thereason that said persons joined or assisted the Union,, and engagedin concerted activities for the purpose of collective bargaining andothermutual aid and protection; and that the respondent by theabove acts and by sundry and divers acts of intimidation and coer-cion, during the months of May, June, and July, 1937, interferedwith, restrained, and coerced her employees in the exercise of therights guaranteed in Section 7 of the Act.On October 19, 1937, the respondent filed an answer to the com-plaint, in which she admitted certain facts concerning her business,.but denied allegations with reference to the interstate character of thebusiness and denied that she had engaged in the unfair labor prac-tices alleged in the complaint.On October 25, 1937, the Union filed an amended charge addingthe names of Frank Cody and Harold Kafader to the list of personswhom it had alleged were discharged and refused reemploymentbecause they joined the Union.At the hearing the complaint wasamended without objection, adding the name of Frank Cody to thelist of persons alleged to have been discharged on or about June 1,1937, and thereafter refused reinstatement for joining and assistingthe Union and engaging in concerted activities for the purpose ofcollective bargaining and other mutual aid and protection.Thename of Harold Kafader was not added to the complaint, sincecounsel for the Board contemplated introducing no evidence withregard to him.Pursuant to permission granted at the hearing, therespondent, on November 8, 1937, served an amended answer denyingthat she was engaged in interstate commerce and that she had en-gaged in the unfair labor practices alleged in the amended complaintand alleging certain matters by way of affirmative defense.Pursuant to notice and amended notice, a hearing was held at Lake-view, Oregon, on October 25, 26, and 27, 1937, before P. H. McNally,the Trial Examiner duly designated by the Board.The Board andthe respondent were represented by counsel and participated in the2Some of the names were misspelled in the formal papersCorrection was made in theamended complaint and by stipulation entered into by all parties after the hearing wasconcluded. META C. BOUTIN107hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing upon the issueswas afforded all parties.At the hearing the Fandango Independent Woodworkers Associa-tion requested permission to intervene in the case.The TrialExaminer denied the request on the ground that the issues raised inthe complaint in no way concerned said Association.At the closeof the Board's case and again at the end of the hearing the respond-ent moved to dismiss the complaint in its entirety or, in the alterna-tive, as to various individuals alleged to have been discriminatedagainst.The Trial Examiner denied some of the aforesaid motionsand reserved ruling on the others, denying them in his IntermediateReport.During the course of the hearing, the Trial Examiner ruledon various other motions and on objections to the admission ofevidence.All the rulings of the Trial Examiner are hereby affirmed.On April 11, 1938, the Trial Examiner filed, his IntermediateReport, finding that the respondent had engaged in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the Act and recommendingthat the respondent cease and desist therefrom, offer reinstatementwith back pay to each of 13 employees who had not secured sub-stantially equivalent employment, and take certain other affirmativeaction.3The Trial Examiner did not find that the respondent haddiscriminated in regard to the hire and tenure of employment ofJerry Rose, Jack Jenkins, and Frank Cody, for the purpose of dis-couraging membership in a labor organization, and made no recom-mendation as to them.Exceptions to the Intermediate Report were filed by the respond-ent on November 9, 1938.On April 20, 1939, the respondent, theUnion, and the Board's Regional Attorney for the Twentieth Regionentered into a stipulation for the purpose of settling the case, subjectto approval by the Board.On May 29, 1939, there was filed withthe Board another stipulation entered into among the same parties,which was to be made a part of the earlier stipulation.On June 1,1939, the Board issued an order approving the two stipulations andmaking them a part of the record in the case.Under these circum-stances we find it unnecessary to consider the respondent's exceptions.The stipulation entered into on April 20, 1939, provides as follows :It is hereby stipulated by and between Meta C. Boutin, doingbusiness as Crane Creek Lumber Company, and Lumber and$ Those recommended for reinstatementwith back pay were, Agnes Frood,Echo Haines,Claude Nickerson, George Setlock, A C Sears, C. A Lovelady, Bill Beckham, PerryHawkins, Ray Hawkins,Jim Plumbe,Esther Atkinson,H Tuxhorn, Phil BackusOneemployee, Donald Buck,was recommendedfor back pay but not for reinstatement. 108DECISIONS OF NATIONAL LABOR RELATIONS BOARDSawmill Workers Local Union No. 76, International Woodwork-ers of America, and John T. McTernan, Regional Attorney forthe National Labor Relations Board, that upon the record hereinand upon this stipulation, if and when approved by the Na-tional Labor Relations Board, hereinafter called the Board, theBoard may make the following findings of fact:1.BUSINESS OF RESPONDENTRespondent, Meta C. Boutin, is now, and since 1932 has been,doing business as Crane Creek Lumber Company, with its princi-pal office and place of business at Willow Ranch, Modoc County,California.It is engaged in operating a logging camp, saw-mill, box factory and other lumber and milling facilities for themanufacture and processing of lumber and lumber products,and in the sale and distribution thereof.For the years 1935 and 1936 and for the first nine months of1937 respondent used in its production operations at WillowRanch, California, a total of approximately 57,000,000 board feetof lumber, of which approximately 15,000,000 board feet werepurchased in the State of Oregon and transported to respond-ent's place of business at Willow Ranch, California, and ap-proximately 42,000,000 board feet were produced at respondent'slumbering operations at or near Willow Ranch, California.The machinery and equipment, including lumber for construc-tion purposes at Willow Ranch, California, purchased by re-spondent during the years 1935 and 1936 and the first nine monthsof 1937, totaled approximately $80,000.00, of which over 70 percent were purchased in the State of Oregon and transported torespondent's place of business at Willow Ranch, California.Respondent's total lumber production at Willow Ranch, Cali-fornia,measured over 22,000,000 board feet in 1935, 25,500,000board feet in 1936 and 15,300,000 board feet in the first nine monthsof 1937.Practically all of such products were shipped from re-spondent's place of business by rail to both points in the Stateof California and to points outside the State of California.Allsuch shipments were in interstate commerce within the meaningof the National Labor Relations Act inasmuch as all movementsby rail from respondent's place of business, even to other pointsin the State of California, must move through the State ofNevada.Of such rail shipments the following percentagesmoved to points outside the State of California : Forty per centin 1935, in excess of forty per cent in 1936 and approximatelysixty per cent in the first nine months of 1937. META C. BOUTIN109Respondent's operations at its plant at Willow Ranch, Cali-fornia, constitute a continuous flow of trade, traffic and commerceamong the several states of the United States.2.THE LABOR ORGANIZATION INVOLVEDLumber and Sawmill Workers Local Union No. 76, Interna-tionalWoodworkers of America, is a labor organization withinthe meaning of Section 2, subdivision (5), of the National LaborRelations Act.It is further stipulated by and between Meta C. Boutin, doingbusiness as Crane Creek Lumber Company, and Lumber andSawmillWorkers Local Union No. 76, International Wood-workers of America, and John T. McTernan, Regional Attorneyfor the National Labor Relations Board, that upon the recordherein and upon this stipulation, if and when approved by theBoard, an order may forthwith be entered by said Board pro-viding as follows :1.Respondent, Meta C. Boutin, doing business as Crane CreekLumber Company, shall cease and desist from :(a) Interfering with, restraining or coercing its employees inthe exercise of the right to self-organization, to form, join orassist labor organizations, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted ac-tivities for the purposes of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)Discouraging membership in Lumber and Sawmill Work-ers Local Union No. 76, International Woodworkers of America,or any other labor organization, by discharging its employees, orin any manner discriminating against said employees in regardto their hire or tenure of employment or any term or conditionof their employment, by reason of their membership in, sympathytoward, or activity on behalf of, Lumber and Sawmill WorkersLocal Union No. 76, International Woodworkers of America, orany other labor organization of its employees.2.Respondent, Meta C. Boutin, doing business as Crane CreekLumber Company, will take the following affirmative action toeffectuate the policies of the National Labor Relations Act:(a)Offer the following employees immediate and full rein-statement to their former, or substantially equivalent, positions,without loss of seniority or other rights or privileges, or, if em-ployment is not immediately available for any of said employees,place such employees on a preferential list and offer them employ-ment as it becomes available, according to seniority and qualifica- 110DECISIONS OF NATIONAL LABOR RELATIONS BOARDtions for the particular employment in question, before otherpersons are hired for such work, until each of the employees onsaid list has been reinstated to his former, or substantiallyequivalent, position, as aforesaid :Echo HainesPerry HawkinsAgnes FroodJim PlumbeEsther AtkinsonPhil BackusC. A. Lovelady(b) (1) Make whole the following employees, and each ofthem, for any loss of pay they may have suffered by reason oftheir discharge, by payments to each of them of the sums ofmoney indicated opposite their respective names :EchoHaines--------------------------------------$150.00AgnesProod--------------------------------------150.00EstherAtkinson-----------------------------------150.00C.A.Lovelady------------------------------------150.00PerryHawkins------------------------------------150.00Jim Plumbe---------------------------------------150.00PhilBackus---------------------------------------150.00Donald Buck--------------------------------------135.52(2)Make whole A. C. Sears, Ray Hawkins, Bill Beckham, andeach of them, for any loss of pay they may have suffered byreason of their discharge, by paying to each of them a sum ofmoney equal to that which each would have earned as wagesfrom the date of discharge to the date each obtained regular andsubstantially equivalent employment elsewhere than at respond-ent's plant at Willow Ranch.(c)Post, keep visible and maintain for thirty (30) consecu-tive days from the date of posting notices in two prominentplaces in the box factory, that (1) Respondent will cease anddesist in the manner aforesaid, and (2) Respondent's employeesare free to join. or assist Lumber and Sawmill Workers LocalUnion No. 76, International Woodworkers of America.(d)Notify the Regional Director for the Twentieth Region,at San Francisco, California, in writing, within ten (10) daysfrom the date of this order, what steps respondent has taken tocomply with this order; and in addition place in the hands ofthe Regional Director within ten (10) days from the date of thisorder certified checks drawn to the order of those employees towhom payment should be made.It is further stipulated by and between Meta C. Boutin, doingbusiness as Crane Creek Lumber Company, and Lumber and Saw-millWorkers Local Union No. 76, International Woodworkersof America, and John T. McTernan, Regional Attorney for theNational Labor Relations Board, that after the entry of the order META C. BOUTIN111by the Board, as provided in this stipulation, there may be enteredin the United States Circuit Court of Appeals for the NinthCircuit a decree by said Court, enforcing in full the said orderof the Board, and each of the parties hereto hereby consents tothe entry of such decree and hereby waives prior notice thereto.The stipulation filed with the Board on May 29, 1939, providesas follows :It is hereby stipulated by and between Meta C. Boutin, doingbusiness as Crane Creek Lumber Company, and Lumber andSawmillWorkers Local Union No. 76, International Wood-workers of America, and John T. McTernan, Regional Attorneyfor the National Labor Relations Board, that upon the recordherein and upon this stipulation, if and when approved by theBoard, an order may forthwith be entered by said Board pro-viding as follows :1.Respondent Meta C. Boutin, doing business as Crane CreekLumber Company, will take the following affirmative action toeffectuate the policies of the National Labor Relations Act:a.Offer the following employees immediate and full rein-statement to their former, or substantially equivalent, positions,without loss of seniority or other rights or privileges, or, if em-ployment is not immediately available for any of said employees,place such employees on a preferential list and offer them em-ployment as it becomes available, according to seniority and quali-fications for the particular employment in question, before otherpersons are hired for such work, until each of the employeeson said list has been reinstated to his former, or substantiallyequivalent, position as aforesaid :George SetlockClaude NickersonProvided, however, that the above two persons shall, withinthirty (30) days from the date that the respondent notifies themof their reinstatement as provided in the above paragraph,notify the respondent in writing of their acceptance of suchreinstatement.It is hereby further stipulated and agreed that this stipulationshall be made a part of the stipulation entered into between therespective parties hereto on April 20, 1939.44It will be noted that the stipulations make-no disposition of the cases of Jerry Rose,Jack Jenkins,Frank Cody, and H.TuxhornAs set out above,the Trial Examiner in hisIntermediate Report made no recommendation in the cases of Rose,Jenkins, and Cody, forthe reasons stated above.As to H. Tuxhorn,there is a letter in evidence indicating thathe did not desire to testify except In the respondent's behalf and that he did not desireto have his case pressed,for personal reasons.None of the parties voiced any objectionto his being left out of the stipulations 112DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, Meta C. Boutin, is now, and since 1932 has beendoing business as Crane Creek Lumber Company, with her principaloffice and place of business at Willow Ranch, Modoc County, Cali-fornia.She is engaged in operating a logging camp, sawmill, boxfactory, and other lumber and milling facilities for the manufactureand processing of lumber and lumber products, and in the sale anddistribution thereof.For the years 1935 and 1936, and for the first 9 months of 1937,the respondent used in her production operations a total of approxi-mately 57,000,000 board feet of lumber, of which approximately15,000,000 board feet were purchased in the State of Oregon andtransported to the respondent's place ofbusinessatWillow Ranch,California.In the same period the machinery and equipment, in-cluding lumber for construction purposes, purchased by the respond-ent totaled approximately $80,000, of which 70 per cent were pur-chased inthe State of Oregon and transported to Willow Ranch,California.The respondent's lumber production at Willow Ranchmeasured over 22,000,000 board feet in 1935, 25,500,000 board feet in1936, and15,300,000 board feet in the first 9 months of 1937.Almostall of such products were shipped from the respondent's place ofbusinessby rail, 40 per cent of such shipments moving to points out-side the State of California in 1935, in excess of 40 per centin 1936,and approximately 60 per cent in the first 9 months of 1937. Thebalance of such shipments also moved in interstate commerce withinthemeaningof the Act, since all movements by rail from therespondent'splace ofbusiness,even to other points in theState ofCalifornia, must move through the State of Nevada.We find that the aforesaidoperationsof the respondent constitutea continuousflow of trade, traffic, and commerce among the severalStates.H. THE UNIONLumber and Sawmill WorkersLocal Union No. 76,InternationalWoodworkers of America,is a labor organizationadmitting to mem-bership employees of the respondent.ORDERUpon the basis of the above findings of fact, stipulations, and theentire record in the case, and pursuant to Section 10 (c) of the Na-tional Labor Relations Act, the National Labor Relations Board _IIETA C. BOUTIN113hereby orders that Meta C. Boutin, doing business as Crane CreekLumber Company, shall:1.Cease and desist from :(a) Interfering with, restraining, or coercing her employees in theexercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representativesof their own choosing, and to engage in concerted activities for thepurposes of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the National Labor Relations Act ;(b)Discouraging membership in Lumber and Sawmill WorkersLocal Union No. 76, Internationl Woodworkers of America, or anyother labor organization, by discharging her employees, or in anymanner discriminating against said employees in regard to theirhire or tenure of employment, by reason of their membership in,sympathy toward, or activity on behalf of, Lumber and SawmillWorkers Local Union No. 76, International Woodworkers of Amer-ica, or any other labor organization of its employees.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer the following employees immediate and full reinstate-ment to their former, or substantially equivalent, positions, withoutloss of seniority or other rights or privileges, or, if employment isnot immediately available for any of said employees, place such em-ployees on a preferential list and offer them employment as it be-comes available, according to seniority and qualifications for theparticular employment in question, before other persons,are hiredfor such work, until each of the employees on said list has been rein-stated to his former, or substantially equivalent, position, as afore-said :Echo HainesPerry HawkinsAgnes FroodJim PlumbeEsther AtkinsonPhil BackusC. A. Lovelady(b)Offer the following employees immediate and full reinstate-ment to their former, or substantially equivalent, positions, withoutloss of seniority or other rights or privileges, or, if employment isnot immediately available for any of said employees, place such em-ployees on a preferential list and offer them employment as it be-comes available, according to seniority and qualifications for theparticular employment in question, before other persons are hiredfor such work, until each of the employees on said list has been rein-stated to his former, or substantially equivalent, position, as afore-said :George SetlockClaude Nickerson 114DECISIONSOF NATIONALLABOR RELATIONS BOARDProvided, however, that the above two persons shall, within thirty(30) days from the date that the respondent notifies them of theirreinstatement as provided in the above paragraph, notify the re-spondent in writing of their acceptance of such reinstatement;(c)Make whole the following employees, and each of them, forany loss of pay they may have suffered by reason of their discharge,by payments to each of them of the sums of money indicated oppositetheir respective names :Echo I3aines------------------------------------------- $150.00Agnes Frood------------------------------------------- 150.00Esther Atkinson---------------------------------------- 150.00C. A. Lovelady------------------------------------------150.00PerryHawkins-----------------------------------------150.00Jim Plumbe-------------------------------------------- 150.00PhilBackus--------------------------------------------150.00Donald Buck------------------------------------------- 135.52(d)Make whole A. C. Sears, Ray Hawkins, Bill Beckham, and eachof them, for any loss of pay they may have suffered by reason of theirdischarge, by paying to each of them a sum of money equal to thatwhich each would have earned as wages from the date of discharge tothe date each obtained regular and substantially equivalent employ-ment elsewhere than at respondent's plant at Willow Ranch;(e)Post, keep visible, and maintain for thirty (30) consecutivedays from the date of posting, notices in two prominent places in thebox factory, that (1) the respondent will cease and desist in the manneraforesaid; and (2) the respondent's employees are free to join or assistLumber and Sawmill Workers Local Union No. 76, InternationalWoodworkers of America;(f)Notify the Regional Director for the Twentieth Region, at SanFrancisco, California, in writing, within ten (10) days from the dateof this Order, what steps the respondent has taken to comply with thisOrder; and in addition, place in the hands of the Regional Directorwithin ten (10) days from the date of this Order certified checksdrawn to the order of those employees to whom payment should bemade.AND IT IS FURTHER ORDERED that the complaint be, and it hereby is,dismissed in so far as it alleges, with regard to Jerry Rose, JackJenkins, Frank Cody, and H. Tuxhorn, that the respondent has en-gaged in and is engaging in unfair labor practices, within the meaningof Section 8 (3) of the Act.